Citation Nr: 1609045	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  09-31 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a sleep disorder (claimed as sleep disturbance), to include as due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to April 1986 and from May 1988 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2013, the Board remanded this case for further development.  As discussed below, the Board finds that there was not substantial compliance with its November 2013 remand directives; thus, it may not proceed with a decision at this time.

As noted by the Board in the November 2013 remand, the issues of whether new and material evidence have been submitted to reopen claims of entitlement to service connection for a skin disorder and muscle and joint pain have been raised by the record, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.

The Board remanded this case in November 2013, in part, to obtain VA treatment records dated prior to October 1994.  There is no indication from the claims file that this development was attempted.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance.  Id. at 270-71.  Accordingly, a remand is required in order to obtain any available VA treatment records dated prior to October 1994.

The November 2013 remand also instructed the AOJ to coordinate with the facility where the Veteran is incarcerated in order to provide the Veteran with VA examinations.  This remand specifically stated that VA's duty to assist incarcerated veterans includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  The Board further noted that although the prison would not escort the Veteran to a VA facility for examination, there was no evidence contained in the claims file that either a fee-basis provider or a prison medical officer were considered.  The Board directed that the Veteran be scheduled for appropriate VA examinations at his current correctional facility, "either by VA personnel, prison medical officials at VA expense, or have the examination performed by fee-basis providers contracted by VA."  The Board also directed that all attempts made to arrange the examination should be clearly documented in accordance with M21-1 MR, Part III, Subpart iv, Chapter 3, Section A.  

In December 2013, the AOJ requested that the Veteran be scheduled for VA examinations.  This examination request was cancelled three days later due to "adequate medical evidence."  In October 2014, the AOJ again requested that the Veteran be scheduled for VA examinations.  This examination request was cancelled three days later due to "incorrect jurisdiction."  

In a January 2015 deferred rating decision, the Decision Review Officer (DRO) indicated that "[t]he VAMC continues to cancel the examination request and is not complying to the BVA remand."  The DRO requested that the VAMC be contacted to either schedule the examinations or document all attempts made to arrange the examinations.  In a February 2015 email, a Compensation and Pensions clerk at the Chattanooga VA Outpatient Clinic indicated that she called the prison and spoke with someone who spoke with the administrator and "he stated that the prisoner could not be transported to the VA OPC here in Chattanooga."  The email also indicates that the "detention facility where the Veteran is being held has refused to transport him to this VA outpatient clinic so he can be examined [and] the detention facility where the Veteran is being held is unable to perform the exam for us."  In addition, the email states that "this VA outpatient clinic does not currently have any staff or fee basis examiners who are willing or able to go to the detention facility to perform this exam."  Thus, the email concludes, "we have exhausted all possible avenues for having this Veteran examined, and have no choice but to cancel the exam request."  

The United States Court of Appeals for Veterans Claims (Court) has long held that incarcerated Veterans are entitled to the same care and consideration given their fellow Veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  Further, the Court has cautioned "those who adjudicate claims of incarcerated Veterans to be certain that they tailor their assistance to the particular circumstances of confinement."  Id.  The AOJ must make the efforts as set out in M21-1 MR, Part III, Subpart iv, Chapter 3, Section A, which requires VA to "provide medical examinations when warranted under the duty to assist, either by arranging for release of an incarcerated Veteran to attend an examination or by making arrangements with the relevant state or prison official to conduct an examination at the facility where the Veteran is incarcerated."  Further, it requires VA to make "substantial efforts" to assist, documenting "that they have made multiple attempts and exhausted all possible avenues for obtaining access to the incarcerated Veteran for the examination."  

The Board finds that all possible avenues for obtaining access to the Veteran for a VA examination have been exhausted.  Thus, the AOJ should proceed and obtain a VA medical opinion based on a review of the Veteran's medical records and previously submitted statements.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all VA treatment records dated prior to October 1994.  If no such records are located, that fact should be documented in the claims file.

2. Thereafter, obtain a VA opinion based on a review of the record for purposes of determining the nature and etiology of the Veteran's claimed gastrointestinal disorder, sleep disorder (sleep disturbance), and headache/migraine disorder at his current correctional facility.  The entire claims file and a copy of this remand must be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.

Following a review of the record, the examiner should render opinions as to the following:

Whether any currently diagnosed gastrointestinal disorder, sleep disturbance disorder, and/or headache disorder are indicative of: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis.

The examiner should also advance an opinion as to whether it is at least as likely as not that any currently diagnosed gastrointestinal disorder, sleep disturbance disorder, and/or headache disorder had its onset during active service; or, is causally related to the Veteran's service (including the Veteran's various in-service gastrointestinal and headache complaints/treatment); or, was manifested within one year of discharge from service.

In rendering the requested opinions, the examiner should consider all relevant VA and prison treatment records, service treatment records, and statements of record pertaining to the Veteran's claimed conditions.  A complete rationale must be provided for all opinions rendered.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claims.  If the claims are denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






